DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 9/14/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
		
Claim Status / Claim Objections
Claims 1-18 are pending.
Claims 14-18 are withdrawn.
Claim 11 stands objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s arguments, see Remarks, filed 9/14/2022, with respect to claims 3-10 and 13 have been fully considered and are persuasive. The rejection under 35 U.S.C. 103 over claims 3-10 and 13 has been withdrawn. However, claims 3-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 and 12 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinkley (US 3,636,158).
Claim 1 is drawn to a fragrance, flavor, and/or deodorizing/masking composition comprising an acetal selected from the four formulas shown below:

    PNG
    media_image1.png
    348
    669
    media_image1.png
    Greyscale

Hinkley teaches the benzaldehyde “A,” shown below,

    PNG
    media_image2.png
    95
    169
    media_image2.png
    Greyscale

benzaldehyde A

where R is hydrogen or a C1 to C3 alkyl and R1 and R3 are each C1 to C3 alkyl (col 3: 24-42). This compound is identical to the compound of formula 2 above, when R and R1 are methyl and R3 is ethyl.


Examiner’s Reply to Attorney Arguments dated September 14, 2022 
1. Rejection of claims 1 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Hinkley 
The applicant argues Hinkley fails to teach or suggest the subject matter of the present claims and never provides the claimed combination of substituents. The applicant argues that Hinkley teaches 36 compounds, too many to be considered in an anticipation rejection. The applicant argues that Hinkley teaches these compounds as synthetic intermediates, not as not as a fragrance, flavor, and/or deodorizing/masking agents.
The applicant argues that Hinkley does not teach a “fragrance, flavor and/or deodorizing/masking composition” and notes that Hinkley provides no example of such a composition. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed in the rejection above, and in the applicant’s arguments, Hinkley teaches about 36 compounds deriving from a core of:

    PNG
    media_image3.png
    128
    192
    media_image3.png
    Greyscale

 where R is H or a lower alkyl of from 1 carbon to about 3 carbons and R1 and R3 are from 1 to about 3 carbons. This teaching clearly includes compound (2) of claim 1, where R = CH3 and R1 = R3 = C2H5. As set forth in MPEP 2131.02, 
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication.")

The applicant’s argument that Hinkley fails to teach the claimed compound as a fragrance, flavor, and/or deodorizing/masking agents is also unpersuasive. First, these properties are recited in the claim preamble, and merely recite an intended use or purpose of the claimed composition. That is, the terms do not limit the structure of the claimed invention. See MPEP 2111.02. 
Secondly, the characteristics of fragrance and flavor of the claimed compounds are considered inherent physical properties of the claimed compounds. Since Hinkley teaches the compound of structure (2) of claim 1, the properties of the compound taught by Hinkley must be the same as that instantly claimed. See MPEP 2112.01. It is noted that, while claim 1 is drawn to a composition having the properties of “fragrance, flavor, and/or deodorizing/ masking,” no other components of the composition are recited in the claim. As such, the teaching of Hinkley of compound (2) is alone sufficient to meet the limitations of claim 1.

	



CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612